In a contested accounting proceeding, the petitioner-executor-aceountant appeals from a decree of the Surrogate’s Court, Queens County, dated May 28, 1959, insofar as it sustains certain objections to his amended account, and from an order of said court, dated the same day, denying his motion for a new trial. Petitioner also appeals from two decisions of said court, dated, respectively, February 16, 1959, and March 18, 1960. Decree, insofar as appealed from, and order affirmed, without costs. No opinion. Appeals from decisions dismissed, without costs. No appeal lies from a decision. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.